       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 1 of 11 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISON


ANTHONY CIOLLI,                                 CASE NO.:

       Plaintiff,

vs.

ENVIORNMENTAL PEST SERVICE
HOLDINGS, LLC d/b/a ARROW
ENVIRONMENTAL SERVICES, a
Florida Limited Liability Company,

        Defendant.                        /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, ANTHONY CIOLLI (“Plaintiff”), by and through undersigned counsel, herby

files this complaint against Defendant, ENVIORNMENTAL PEST SERVICE HOLDINGS,

LLC d/b/a ARROW ENVIRONMENTAL SERVICES, a Florida Limited Liability Company

(“Defendant”), and in support thereof states as follows:

                                       INTRODUCTION

        1.      This is an action brought pursuant the Family Medical Leave Act, as amended, 29

U.S.C. § 2601, et seq. (“the FMLA”), the Americans with Disabilities Act, as amended, 42

U.S.C. 12101, et seq. (“ADAAA”), and the Florida Civil Rights Act of 1992, Fla. Stat. 760.01 et

seq. (“FCRA”), to recover front pay, back pay, reinstatement, lost benefits, compensatory

damages, emotional distress damages, pain and suffering, injunctive relief, reasonable attorneys’

fees and costs, and any other relief to which the Plaintiff is entitled including but not limited to

equitable relief.




                                                 1
       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 2 of 11 PageID 2




                                            PARTIES

       2.      Plaintiff is an adult individual who resides in Manatee County, Florida.

       3.      Defendant is a Domestic Limited Liability Company, licensed and authorized to

conduct business in the State of Florida, doing business in Hillsborough County, Florida.

       4.      At all times relevant hereto, Defendant maintained an office in Hillsborough

County, Florida.

       5.      At all times relevant hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FMLA, ADAAA, and FCRA.

       6.      At all times relevant hereto, Defendant was, and continues to be, “employers”

within the meaning of the FMLA, ADAAA, and FCRA.

       7.      Defendant is an employer under the FMLA because it was engaged in commerce

or in an industry affecting commerce and employed 50 or more employees for each working day

within a 75 mile radius during each of 20 or more calendar workweeks in the current or

preceding calendar year.

       8.      Defendant is an employer under the ADAAA and the FCRA because, at all

relevant times, it employed greater than 15 employees.

                                JURISDICTION AND VENUE

       9.      Jurisdiction of this matter arises under 28 U.S.C. §1331 with federal questions

involving the FMLA and ADAAA. Jurisdiction over Plaintiff’s FCRA claim arises under the

Court’s supplemental jurisdiction pursuant to 28 U.S.C. §1367.

       10.     This Court has jurisdiction over Plaintiff’s claims because, at all times material to

this Complaint, Plaintiff worked for Defendant in Hillsborough County, Florida.

       11.     The illegal conduct complained of and the resultant injury occurred within the



                                                 2
       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 3 of 11 PageID 3




judicial district in and for Hillsborough County, Florida.

        12.     Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on March 19, 2020, with respect to his ADAAA and FCRA claims. On

August 25, 2020, the EEOC issued its right-to-sue letter. Therefore this complaint is being filed

within 90 days of Plaintiff receiving his right-to-sue letter.

                                    FACTUAL ALLEGATIONS

        13.     Plaintiff was hired by the Defendant around May 2018, as a home inspector.

        14.     Over the course of Plaintiff’s employment with Defendant, Plaintiff was a stellar

employee, never receiving a single write-up or negative performance review.

        15.     On or about July 3, 2019, through no fault of his own, Plaintiff broke his leg.

        16.     Due to his injury Plaintiff requested FMLA leave.

        17.     Defendant approved Plaintiff’s request for FMLA and backed dated his FMLA to

start the day of Plaintiff’s injury, July 3, 2019, and end on September 25, 2019.

        18.     On or about September 13, 2019, Plaintiff went to his doctor as part of his follow

up routine and was informed that he was recovering faster than they expected.

        19.     Plaintiff was then scheduled to have one last follow up appointment on October

14, 2019, where Plaintiff would then be fully released to work at fully capacity.

        20.     Plaintiff’s appointment was scheduled to follow one month after his last visit, but

could have been scheduled at an earlier date had the Defendant requested Plaintiff to do so.

        21.     On September 24, 2019, one day before Plaintiff’s FMLA was set to end,

Defendant abruptly terminated Plaintiff without any prior notice or communication.

        22.     The Defendant’s HR representative, Ms. Lillian Torres emailed Plaintiff

informing him that his employment and benefits would end effective the same day Plaintiff’s



                                                    3
       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 4 of 11 PageID 4




FMLA was set to end.

        23.     Defendant’s reasoning for Plaintiff’s termination was the fact that Plaintiff had

not returned to work yet, despite, Plaintiff’s ongoing FMLA approved leave and Defendant’s

complete failure to make a baseline inquiry to see if providing Plaintiff with additional time

would be a reasonable accommodation.

        24.     Defendant made zero efforts to accommodate Plaintiff in returning to work or to

engage in any good-faith interactive process.

        25.     Had they, Defendant would have known that Plaintiff could have easily come

back and performed light duties or had been fully cleared prior to the end of his FMLA leave. In

fact, had Plaintiff known he was going to be terminated he would have returned to work in full

and obtained a release from his treating physician.

        26.     It is also important to note, Plaintiff was fully cleared to return to work by his

doctor just a few days after his termination.

        27.     As such, Defendant’s discriminatory, retaliatory and interference with Plaintiff’s

rights under the FMLA, ADAAA, and FCRA proximately caused Plaintiff to suffer economic

and non-economic damages.

                                  COUNT I
                FMLA - INTERFERENCE WITH RIGHT TO TAKE LEAVE

        28.     Plaintiff re-alleges and incorporates all allegations contained within Paragraphs one

(1) through twenty-seven (27), above, as if fully set forth herein.

        29.     At all times relevant hereto, Defendant interfered with Plaintiff’s right to take

leave from work under the FMLA.

        30.     At all times relevant hereto, Defendant’s interference with Plaintiff’s right to take

leave from work violated the FMLA.


                                                   4
       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 5 of 11 PageID 5




        31.     In July 2019, Plaintiff requested FMLA protected because of an injury he

suffered.

        32.     Defendant interfered with the exercise of Plaintiff’s right to unpaid leave, because

Defendant terminated Plaintiff while he was on FMLA leave.

        33.     As a result of Defendant’s intentional, willful and unlawful acts by interfering

with Plaintiff’s rights pursuant to the FMLA, Plaintiff has suffered damages and incurred

reasonable attorneys’ fees and costs.

        34.      Because Defendant cannot show that its violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

        35.     Defendant’s violation of the FMLA was willful, as Defendant engaged in the

above-described actions while knowing that same were impermissible under the FMLA.

        WHEREFORE Plaintiff, ANTHONY CIOLLI, demands judgment against Defendant for

back pay, reinstatement and in the alternative front pay in the event reinstatement is not practical,

an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory

relief, and reasonable attorneys’ fees and costs, and any and all further relief that this Court

determines to be just and appropriate.

                                          COUNT II
                                     FMLA - RETALIATION

        36.     Plaintiff re-alleges and incorporates all allegations contained within Paragraphs one

(1) through twenty-seven (27), above, as if fully set forth herein

        37.     At all times relevant hereto, Defendant retaliated against Plaintiff because he

exercised his right to take leave from work that was protected under the FMLA.

        38.     At all times relevant hereto, Defendant retaliated against Plaintiff in violation of

the FMLA by terminating him for not returning while his FMLA leave was still on going.


                                                      5
       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 6 of 11 PageID 6




        39.     At all times relevant hereto, Defendant acted with the intent to retaliate against

Plaintiff because Plaintiff exercised his right to leave pursuant to the FMLA.

        40.     As a result of Defendant’s intentional, willful and unlawful acts of retaliating

against Plaintiff for exercising his rights pursuant to the FMLA, Plaintiff has suffered damages

and incurred reasonable attorneys’ fees and costs.

        41.     Because Defendant cannot prove that their violation of the FMLA was in good

faith, Plaintiff is entitled to liquidated damages.

        42.     Defendant’s violation of the FMLA was willful, as Defendant engaged in the

above-described actions while knowing that same were impermissible under the FMLA.

        WHEREFORE Plaintiff, ANTHONY CIOLLI, demands judgment against Defendant for

back pay, reinstatement and in the alternative front pay in the event reinstatement is not practical,

an equal amount as liquidated damages, other monetary damages, equitable relief, declaratory

relief, and reasonable attorneys’ fees and costs, and any and all further relief that this Court

determines to be just and appropriate.

                                      COUNT III
                           DISCRIMINATION UNDER THE ADAAA

        43.     Plaintiff re-alleges and incorporates all allegations contained within Paragraphs one

(1) through twenty-seven (27), above, as if fully set forth herein.

        44.     Plaintiff was a qualified individual with a disability.

        45.     Plaintiff was perceived as disabled by Defendant.

        46.     Defendant was Plaintiff’s employer as defined by the ADAAA.

        47.     Defendant discriminated against Plaintiff because of his actual or perceived

disability in violation of the ADAAA.




                                                      6
        Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 7 of 11 PageID 7




        48.     Defendant discriminated against Plaintiff because he exercised his rights under the

ADAAA by notifying Defendant of his request for an accommodation of FMLA leave due to

injuries.

        49.     Defendant had actual or constructive knowledge of the discriminatory conduct.

        50.     Defendant’s acts and omissions negatively affected one or more terms, conditions

and/or privileges of Plaintiff’s employment.

        51.     Defendant’s conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the ADAAA.

        52.     Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

        53.     Defendant’s violations of the ADAAA were willful.

        54.     Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to the ADAAA.

        WHEREFORE, Plaintiff, ANTHONY CIOLLI, demands judgment against Defendant for

back pay and benefits, interest on back pay and benefits; front pay and benefits and/or lost earning

capacity, compensatory damages for emotional pain and suffering, injunctive relief, prejudgment

interest; declaratory judgment that Defendant’s practices violate the ADAAA, costs and attorney’s

fees, and such other relief as the Court may deem just and proper.

                               COUNT IV
        RETALIATION IN VIOLATION OF DISCRIMINATION UNDER ADAAA


        55.     Plaintiff re-alleges and incorporates all allegations contained within Paragraphs one

(1) through twenty-seven (27), above, as if fully set forth herein.

        56.     Plaintiff requested an accommodation under the ADAAA to take FMLA leave.

        57.     Plaintiff was approved to take FMLA leave until September 25, 2019.



                                                   7
       Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 8 of 11 PageID 8




        58.     However, one day before Plaintiff’s FMLA was scheduled to end, Plaintiff was

notified that he was terminated.

        59.     Plaintiff engaged in protected activity when he requested an accommodation

under the ADAAA.

        60.     Plaintiff was terminated in retaliation for requesting an accommodation under the

ADAAA.

        61.     This retaliation resulted in Plaintiff’s termination.

        62.     By the conduct described above, Defendant retaliated against Plaintiff because he

engaged in protected activities in violation of the ADAAA.

        63.     Defendant knew, or should have known; of the retaliation that Plaintiff was

subjected.

        64.     At all times material hereto, Defendant acted with malice and reckless disregard

for Plaintiff’s federally protected rights.

        WHEREFORE, Plaintiff, ANTHONY CIOLLI, demands judgment against Defendant for

back pay and benefits, interest on back pay and benefits; front pay and benefits and/or lost earning

capacity, compensatory damages for emotional pain and suffering, injunctive relief, prejudgment

interest; declaratory judgment that Defendant’s practices violate the ADAAA, costs and attorney’s

fees, and such other relief as the Court may deem just and proper.

                                    COUNT V
                   DISABILITY DISCRIMINATION UNDER THE FCRA

        65.     Plaintiff re-alleges and incorporates all allegations contained within Paragraphs one

(1) through twenty-seven (27), above, as if fully set forth herein.

        66.     Plaintiff was a qualified individual with a disability.

        67.     Plaintiff was perceived as disabled by Defendant.


                                                    8
        Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 9 of 11 PageID 9




        68.    Defendant was Plaintiff’s employer as defined by the FCRA.

        69.    Defendant discriminated against Plaintiff because of his actual or perceived

disability in violation of the FCRA.

        70.    Defendant discriminated against Plaintiff because he exercised his rights under the

FCRA by notifying Defendant of his request for an accommodation of leave from work due to his

injuries.

        71.    Defendant had actual or constructive knowledge of the discriminatory conduct.

        72.    Defendant’s acts and omissions negatively affected one or more terms, conditions

and/or privileges of Plaintiff’s employment.

        73.    Defendant’s conduct violated Plaintiff’s right to be free from discrimination as

guaranteed by the FCRA.

        74.    Plaintiff has no plain, adequate or complete remedy at law for the actions of

Defendant, which have caused and continue to cause irreparable harm.

        75.    Defendant’s violations of the FCRA were willful.

        76.    Plaintiff is entitled to recover his attorneys’ fees and costs pursuant to the FCRA.

        WHEREFORE, Plaintiff, ANTHONY CIOLLI, demands judgment against Defendant for

back pay and benefits, interest on back pay and benefits; front pay and benefits and/or lost earning

capacity, compensatory damages for emotional pain and suffering, injunctive relief, prejudgment

interest; declaratory judgment that Defendant’s practices violate the ADAAA, costs and attorney’s

fees, and such other relief as the Court may deem just and proper.




                                                  9
      Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 10 of 11 PageID 10




                                COUNT VI
         RETALIATION IN VIOLATION OF DISCRIMINATION UNDER FCRA


        77.     Plaintiff re-alleges and incorporates all allegations contained within Paragraphs one

(1) through twenty-seven (27), above, as if fully set forth herein.

        78.     Plaintiff requested an accommodation under the FCRA to take FMLA leave.

        79.     Plaintiff was approved to take FMLA leave until September 25, 2019.

        80.     However, one day before Plaintiff’s FMLA was scheduled to end, Plaintiff was

notified that he was terminated.

        81.     Plaintiff engaged in protected activity when he requested an accommodation

under the FCRA.

        82.     Plaintiff was terminated in retaliation for requesting an accommodation under the

FCRA for his disability and/or perceived disability.

        83.     This retaliation resulted in Plaintiff’s termination.

        84.     By the conduct described above, Defendant retaliated against Plaintiff because he

engaged in protected activities in violation of the FCRA.

        85.     Defendant knew, or should have known; of the retaliation that Plaintiff was

subjected.

        86.     At all times material hereto, Defendant acted with malice and reckless disregard

for Plaintiff’s federally protected rights.

        WHEREFORE, Plaintiff, ANTHONY CIOLLI, demands judgment against Defendant for

back pay and benefits, interest on back pay and benefits; front pay and benefits and/or lost earning

capacity, compensatory damages for emotional pain and suffering, injunctive relief, prejudgment




                                                   10
     Case 8:20-cv-02711 Document 1 Filed 11/17/20 Page 11 of 11 PageID 11




interest; declaratory judgment that Defendant’s practices violate the ADAAA, costs and attorney’s

fees, and such other relief as the Court may deem just and proper.



                                           JURY DEMAND

       Plaintiff requests a trial by jury on all issues so triable.

Dated this 17th day of November, 2020.



                                                 Respectfully submitted,

                                                 /s/ Gregory Schmitz
                                                 Gregory R. Schmitz, Esq.
                                                 FBN 0094694
                                                 Ryan D. Naso, Esq.
                                                 FBN 1010800
                                                 Morgan & Morgan, P.A.
                                                 20 N. Orange Ave., 14th Floor
                                                 Orlando, FL 32802-4979
                                                 Telephone: (407) 236-9175
                                                 Facsimile: (407) 245-3401
                                                 Email: gschmitz@forthepeople.com
                                                        rnaso@forthepeople.com
                                                        mbarreiro@forthepeople.com
                                                 Attorneys for Plaintiff




                                                    11
